DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 7, 9 – 15, 28 – 30, 32, 33  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Publication 2018/0279274) disclosed in 201710439018.5 (CN) (machine translation provided).
Regarding claims 1, Sun teaches a method in a wireless terminal device for a wireless communications network, the wireless terminal device being operable 
 	while operating in the mode, monitoring for receipt of an indication from a network node operable in the wireless communications network in a time window associated with a particular defined instance, the indication indicating that data is available at the wireless communications network for transmission to the wireless terminal device; (i.e. fig. 15 shows a UE in a discontinuous reception (DRX) may awake for a long enough period from a sleep state to monitor for and detect a wake up signal (WUS), indicating data is available for downlink transmission (1503); the base station may configure a time resource wherein to monitor for the WUS; see paragraphs 172, 173) and
 	responsive to receipt of the indication, and based on a configuration received from the network node, determining whether to monitor the control channel during the particular defined instance for a control message indicating radio resources for the shared channel, or to monitor the shared channel for one or more further messages using pre configured radio resources. (i.e. fig. 15 shows 
Regarding claims 2, Sun teaches the method according to claim 1, wherein the indication comprises a signal transmitted by the network node and received by the wireless terminal device in the time window. (i.e.  fig. 15 shows the terminal may detect a WUS in the time window allocated as an indication of resources to be transmitted to the terminal; see paragraph 172)
Regarding claims 3, Sun teaches the method according to claim 2, wherein the signal comprises a wake-up signal. (i.e.  fig. 15 shows the terminal may detect a WUS in the time window allocated as an indication of resources to be transmitted to the terminal; see paragraph 172)
Regarding claims 5, Sun teaches the method according claim 1 wherein:
 the defined instances comprise periods of active time for the wireless terminal device, and the further messages comprise user data. (i.e. the monitoring of the control channel (PDCCH) or the shared channel (PDSCH) is for the detection of paging messages; see paragraphs 172 - 174)
Regarding claims 6, Sun teaches the method according to claim 1, wherein the configuration is received in system information transmitted by the network node; the configuration is received from the network node via dedicated signalling; or the configuration is comprised within the indication received in the time period. (i.e. the configuration may be provided by RRC or system information signaling; see paragraph 171)
Regarding claims 7, Sun teaches the method according to claim 1 wherein the configuration comprises one or more of the following:  an indication of a number of repetitions for a further message transmitted or received using the shared channel; and an indication of a transport block size for a further message transmitted or received using the shared channel. (i.e. the information for decoding the shared channel (PDSCH) may be a repetition number and a TBS indication; see paragraph 177)
Regarding claims 9 and 28, Sun teaches an apparatus and  a method in a network node operable in a wireless communications network, a wireless terminal device operable in the wireless communications network being operable in a mode in which the wireless terminal device is configurable to wake at defined instances to monitor a control channel for control messages from the wireless communications network, the control messages indicating radio resources for a shared channel over which one or more further messages are to be transmitted, the method comprising: (i.e. figs. 1 and 2 shows a wireless system comprising of a UE (terminal) and a base station (network node) comprising a processor and memory for performing configured instructions for signaling; see paragraphs 79 – 81, 85 - 88)
 	responsive to a determination that data is available at the wireless communications network for transmission to the wireless terminal device, transmitting an indication to the wireless terminal device in a time window associated with a particular defined instance, the indication indicating that data is available at the wireless communications network for transmission to the wireless terminal device, (i.e. fig. 15 shows a UE in a discontinuous reception (DRX) may awake for a long enough period from a sleep state to monitor for and detect a wake up signal (WUS), indicating data is available for downlink transmission 
 	wherein the network node further configures the wireless terminal device to perform, responsive to receipt of an indication, one of: monitoring the control channel during the particular defined instance for a control message indicating radio resources for the shared channel; and monitoring the shared channel for one or more further messages using pre configured radio resources. (i.e. fig. 15 shows prior to the detection of the WUS a base station may configure a user equipment via SPS signaling for resources on which to detect a shared channel (PDSCH) after receipt of a WUS (1501), after detection of the WUS (1503) the UE may determine whether to monitor a control channel (PDCCH) for allocation of shared channel resources or may monitor a shared channel (PDSCH) directly as a result of receiving the SPS configuration; see paragraphs 174 - 177) (i.e. fig. 17 shows a UE may either monitor a PDCCH after receiving a WUS for PDSCH configuration information or may directly monitor a PDSCH after the reception of the WUS based upon the SPS configuration; see paragraphs 183, 184)
Regarding claims 10 and 29, Sun teaches the method according to claims 9 and 28, wherein the indication comprises a signal transmitted by the network node and received by the wireless terminal device in the time window. (i.e.  fig. 
Regarding claims 11 and 30, Sun teaches the method according to claim 10 and 29, wherein the signal comprises a wake-up signal. (i.e.  fig. 15 shows the terminal may detect a WUS in the time window allocated as an indication of resources to be transmitted to the terminal; see paragraph 172)
Regarding claims 13 and 32, Sun teaches the method according claim 9 and 28 wherein: the defined instances comprise paging occasions, and the further messages comprise paging messages; or the defined instances comprise periods of active time for the wireless terminal device, and the further messages comprise user data. (i.e. the monitoring of the control channel (PDCCH) or the shared channel (PDSCH) is for the detection of paging messages; see paragraphs 172 - 174)
Regarding claims 14 and 33, Sun teaches the method according to claim 9 and 28, wherein 
Regarding claims 15, Sun teaches the method according to claim 9 wherein the configuration comprises one or more of the following:  an indication of a number of repetitions for a further message transmitted or received using the shared channel; and an indication of a transport block size for a further message transmitted or received using the shared channel. (i.e. the information for decoding the shared channel (PDSCH) may be a repetition number and a TBS indication; see paragraph 177)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 12 , 31 are rejected under 35 U.S.C. 103  as being obvious over Sun et al. (US Publication 2018/0279274) disclosed in 201710439018.5 (CN) (machine translation provided).
Regarding claim 4, Sun discloses all the recited limitations of claim 1 as described previously from which claim 4 depends. Sun does not explicitly teach wherein the indication comprises an absence of a signal transmitted by the network node and received by the wireless terminal device in the time window, and the signal comprises a go-to-sleep signal. However, Sun teaches detection of a wake up signal as an indication of downlink data to be sent. 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to interpret the non-receipt of a go to sleep signal as an indication of data to be transmitted into Sun. As Sun teaches the receipt of a WUS (wake up signal) as an indication of downlink data it is obvious to a POSITA that the absence of a wake up signal would indicate no downlink data is available which is analogous to the absence of a go to sleep signal (GTS) indicating downlink data.

Regarding claim 12 and 31, Sun discloses all the recited limitations of claim 1 as described previously from which claim 12 and 31 depends. Sun does not explicitly teach wherein the indication comprises an absence of a signal transmitted by the network node and received by the wireless terminal device in the time window, and the signal comprises a go-to-sleep signal. However, Sun teaches detection of a wake up signal as an indication of downlink data to be sent. 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to interpret the non-receipt of a go to sleep signal as an indication of data to be transmitted into Sun. As Sun teaches the receipt of a WUS (wake up signal) as an indication of downlink data it is obvious to a POSITA that the absence of a wake up signal would indicate no downlink data is available which is analogous to the absence of a go to sleep signal (GTS) indicating downlink data.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 22, 2021Primary Examiner, Art Unit 2471